DISSENTING OPINION OF
NAKAMURA, J.,
WITH WHOM WAKATSUKI, J., JOINS
The court reverses the circuit court on grounds that the grant received by Ms. Yamamoto from a private foundation could have been applied to meet “college expenses .. . and/or living expenses” and she failed to carry the burden of showing an actual use of the grant for educational purposes. Yet the only evidence covering the use of the granted funds was supplied by Ms. Yamamoto who maintained it was used for such purposes, and I dissent.
This court’s decision creates a disincentive for students receiving assistance under the Aid to Families with Dependent Children program to seek private educational grants. Furthermore, the modest sum made available by the Hemenway grant would hardly permit Ms. Yamamoto to lead a life of luxury while she seeks a college education that would enable her family to get off the public assistance rolls. I would affirm the circuit court’s decision.